 



Exhibit 10.22
10b5-1 Issuer Repurchase Instructions
     Issuer Securities Repurchase Instructions, dated December 1, 2006 (the
“Instructions”), between Keynote Systems, Inc. (the “Issuer”) and B. Riley &
Co., Inc. (the “Broker”).
     WHEREAS, Issuer desires to repurchase shares of its common stock (the
“Common Stock”), pursuant to its publicly announced Securities Repurchase
Program (the “Program”); and
     WHEREAS, Issuer desires to appoint Broker to repurchase shares of Common
Stock on its behalf in accordance with this Instruction and the Program;
     NOW, THEREFORE, the Issuer and Broker hereby agree as follows:

1.   Trading Requirements (Amount/Price/Date).

  a)   Broker shall effect a repurchase (each a “Purchase”) of shares of Common
Stock in accordance with the formula set forth below on each odd day (e.g., 1,
3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31) on which NASDAQ National
Stock Market is open for trading and the then applicable market price for the
Common Stock is a price of not more than $11.00 per share (the “Price
Limitation”). In the event of subsequent stock split or reverse stock split by
the Company, the Price Limitation shall also be proportionately adjusted by the
stock split ratio at the time the Board of Directors of the Company effects such
a stock split or reverse stock split.

OR
     Broker shall effect a repurchase (each a “Purchase”) of shares of Common
Stock in accordance with the formula set forth below on each odd day (e.g., 1,
3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31) on which NASDAQ National
Stock Market is open for trading and the then applicable market price for the
Common Stock is as set forth in the following table (the “Price Limitations”)
where each Maximum Purchase Amount limitation shall not be exceeded for
Purchases between the Minimum Price and the Maximum Price, and each Maximum
Purchase Amount shall be treated as an independent instruction:

                              Maximum Minimum Price   Maximum Price   Amount
 
  $ 11.00     1,000,000 shares

  b)   Broker shall purchase an unlimited number of shares of Common Stock on
the open NASDAQ national securities exchange market or in block purchases as
defined in Rule 10b-18 subject to (i) the Price Limitation, (ii) the termination
provisions for this Instruction as set forth in Section 2 below, and (iii) any
other limitations as set forth in this Instruction.     c)   Notwithstanding the
foregoing, the total number of shares of Common Stock to be purchased on any day
shall not exceed either 10,000 shares per day (not including the allowable for
cumulative catch up on days where less than 10,000 shares were purchased) or the
then applicable volume limitation of Rule 10b-18 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). Broker agrees to provide
confirmations of any purchases hereunder promptly.

 



--------------------------------------------------------------------------------



 



2.   Effective Date/Termination. The Instruction shall become effective on
February 1, 2007 and shall terminate upon the earlier of:

  a)   December 31, 2007     b)   Such time as the aggregate number of shares of
Common Stock purchased under this Instruction equals 1,000,000 shares;     c)  
Upon receipt of written notice from the Issuer requesting the termination of the
Instruction; or     d)   Any time any trade contemplated hereunder shall result
in a violation of, or adverse change consequences under, applicable securities
laws.

3.   Representations and Warranties.

  a)   Issuer represents and warrants that the Purchase of Common Stock pursuant
to this Instruction has been duly authorized by the Issuer and is consistent
with the Issuer’s Program.     b)   Issuer understands that Broker may not be
able to effect a Purchase due to a market disruption or a legal, regulatory or
contractual restriction applicable to the Broker. If any Purchase cannot be
executed as required by paragraph 1, due to a market disruption, a legal,
regulatory or contractual restriction applicable to the Broker or any other
event, Broker agrees to effect such Purchase as promptly as practical after the
cessation or termination of such market disruption, applicable restriction or
other event.     c)   Issuer represents and warrants that it is not aware of
material, nonpublic information and is entering into this Instruction in good
faith and not as part of a plan or scheme to evade the prohibition of
Rule 10b5-1.

3.   Commission to Broker. $0.03 cents per share purchased and no other fees
other than standard account fees will be assessed.

4.   Compliance with the Securities Laws.

  a)   Broker agrees to comply with Rule 10b-18 under the Exchange Act in
effecting any Purchase of Common Stock pursuant to this Instruction.     b)   It
is the intent of the parties that this Instruction comply with the requirements
of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and this Instruction shall be
interpreted to comply with the requirements of Rule 10b5-1(c).

5. Confidentiality. “Confidential Information” means this Agreement and all
information disclosed by the Issuer to the Broker, in writing, orally or by
inspection of tangible media. Confidential Information shall not include any
information which (a) was publicly known prior to the time of disclosure;
(b) becomes publicly known after disclosure by the Issuer through no wrongful
action or omission of the Broker; (c) is obtained by the Broker from a third
party without breach of such third party’s obligations of confidentiality; or
(d) is independently developed by the Broker without access to the Issuer’s
Confidential Information. Broker agrees (i) not to use or disclose to any third
party Confidential Information for any purpose other than as contemplated by
this Agreement, and (ii) to use reasonable efforts to protect the secrecy of and
avoid unauthorized use and disclosure of the Confidential Information, including
without limitation, using at least the same degree of care it uses to protect
its own

 



--------------------------------------------------------------------------------



 



confidential information. Notwithstanding the foregoing, Broker may use or
disclose Confidential Information to the extent necessary to exercise its rights
or fulfill its obligations hereunder, and/or comply with applicable governmental
regulations; provided that it Broker is required by law to make any public
disclosures of Confidential Information, to the extent it may legally do so, it
will give reasonable advance notice to the Issuer of such disclosure and will
use its reasonable efforts to secure confidential treatment of Confidential
Information prior to its disclosure.
6. Modification. This Instruction may be modified by Issuer provided such
modification (i) is in writing; (ii) is made in good faith and not as part of a
plan or scheme to evade prohibitions of Rule 10b-5; and (iii) is in accordance
with the terms of the Program.
7. Governing Law. The Instruction shall be governed by and constructed in
accordance with the laws of the State of California.
     IN WITNESS WHEREOF, the undersigned have signed this Instruction as of the
date first written above.

                  By:   /s/ Andrew D. Hamer     Name:  Andrew D. Hamer     
Title:   Chief Financial Officer     

            B. Riley & Co., Inc.
      By:   /s/ Knut Grevle     Name: Knut Grevle     Title: Director of
Institutional Equity Trading  

 